Citation Nr: 1511565	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2005, and for an evaluation in excess of 50 percent since January 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from July 1961 to June 1964, and from September 1964 to October 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the White River Junction, Vermont, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU.  That claim was remanded (not by the undersigned) by the Board in July 2010. 

When the claim returned to the Board in February 2013, the Board noted that the Veteran had also expressed disagreement with the evaluation assigned for PTSD.  The Board accepted a claim for a higher rating for PTSD as on appeal, and Remanded both the TDIU claim and the claim for increased evaluation for PTSD. 

The RO granted an award of TDIU and returned the claim for an increased evaluation for PTSD to the Board.  In October 2013, the Board Remanded the appeal for an increased evaluation for PTSD, providing a lengthy review of the procedural posture of the case and the reasons for remand of the issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2013 remand, the Board identified the issue remaining on appeal as listed on the title page of this decision. The RO was directed to determine whether a January 26, 2005 rating decision became final or whether new and material evidence was received before that issue was again addressed in May 2006 and September 2006. The Board noted that, if new and material evidence as to the severity of PTSD was received following the March 2005 rating decision then the period for consideration of the increased evaluation of PTSD might begin as early as January 26, 2004, but no earlier. The Board directed the RO to notify the Veteran as to whether the March 2005 rating decision became final and to identify for the Veteran the inclusive dates of the claim for consideration in the period covered by the claim for an evaluation in excess of 30 percent for PTSD prior to January 26, 2005.

In November 2013, the RO notified the Veteran of the requirements for an increased evaluation and afforded the Veteran an opportunity to submit or identify additional evidence.  However, it does not appear from the claims file that the RO determined whether the March 2005 rating decision became final or whether the claim on appeal for an increased evaluation for PTSD was submitted at some date after that decision became final.  

The Veteran did not respond to the November 2013 notice letter. In December 2013, the appeal was again denied.  A notice was issued to the Veteran reflecting that his claim had been returned to the Board's docket.

In February 2014, the notice sent in November 2013, intended to comply with the Board's October 2013 remand, was apparently returned to the White River Junction, as the electronic records reflect that a portion of that notice was returned. Also in February 2014, the statement of the case issued to the Veteran in December 2013 was returned to the RO as undelivered, showing that the Postal Service was "unable to forward." Shortly thereafter, the notice to the Veteran that his appeal was being returned to the Board's docket was returned undelivered.

It appears from the record that the Veteran moved in 2013 without formally notifying the White River Junction RO. The Veteran apparently sought VA medical care near his new address, but information as to his actual address was not communicated to the White River Junction RO 

In March 2014, the Veteran was contacted by the White River Junction RO based on a location at which he was receiving VA treatment. The status of then-pending rating decisions, which do not appear to be before the Board on appeal, were clarified.  However, the report of contact does not address the status of the appeal for an increased evaluation for PTSD.  The White River Junction RO has apparently retained jurisdiction of the appeal.

The record does not reflect that November 2013 or December 2013 notices regarding the appeal for increased ratings for PTSD were re-issued after the Veteran was located.  It is the Board's opinion that the notices should be reissued to the Veteran, to afford him a full and fair opportunity to respond.  The Board sincerely regrets the additional delay.  The actions necessary to comply with the Board's October 2013 remand should be expedited.

In this regard, the Veteran is asked to clearly indicate his location with the RO at all times to avoid this problem in the future. 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to clarify his address of record and asked to confirm/specify the address at which he wishes to receive written notices regarding the appeal for an increased evaluation for PTSD.  

2.  The RO of jurisdiction should make a decision as to whether a March 2005 rating decision addressing the evaluation of PTSD became final.  The RO should notify the Veteran of the date of receipt of the correspondence which gives rise to the current appeal.  Then the RO of jurisdiction should provide the Veteran with fully compliant notice regarding his claim for increased evaluations for service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

3.  If the RO of jurisdiction is unable to contact the Veteran, the Veteran's representative and the VA Medical Center at which the Veteran is currently receiving medical treatment should be asked to assist to locate the Veteran. 

4.  After determining when the claim underlying this appeal was submitted, the RO should associate with the record any relevant VA clinical records not yet associated with the claims file, including the Veteran's VA medical records from February 2013 to the present, to the extent that such records are relevant but are not yet associated with the claims file.

5.  The appeal for an increased evaluation for PTSD should not be returned to the Board without confirmation that the Veteran has received a notice which advises him of the issue on appeal (unless the Veteran cannot be found) with sufficient clarity to allow the Veteran and his representative to determine what records will be considered by VA when it adjudicates the claim.  The Veteran must be afforded an opportunity to identify any relevant records (VA or non-VA) which may not yet be associated with the claims file, and afforded an opportunity to submit or identify such evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




